Citation Nr: 1013610	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than September 16, 
2008 for cause of the Veteran's death.





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1969 to 
March 1975.  The Veteran died in May 2007, and the appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  


FINDINGS OF FACT

1.  The appellant filed an informal claim for service 
connection for cause of the Veteran's death on June 6, 2007, 
which was filed within one year after the Veteran's death. 

2.  As a formal claim was not sent to the appellant after the 
June 2007 informal claim, it caused the June 2007 claim to 
remain pending. 


CONCLUSION OF LAW

The criteria for an earlier effective date of May 1, 2007, 
for the grant of cause of the Veteran's death have been met.  
38 U.S.C.A. §§ 1310, 5107, 5110(d)(1) (West 2002); 38 C.F.R. 
§§ 3.155, 3.312 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here the 
decision below is granting in full the benefits sought on 
appeal.  Accordingly, even assuming that an error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed. 

Analysis

By way of history, on May 29, 2007, the appellant called VA 
to inform it that the Veteran had died earlier that month 
from suicide.  On the VA Form 119, Report of Contact, the VA 
employee indicated that multiple VA forms would be sent to 
the appellant, including VA Forms 21-530, Application for 
Burial Benefits, and VA Form 21-534, Application for 
Depenency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse.

On June 6, 2007, VA received VA Form 21-530.  Under Item # 
11, when asked "Are you claiming that the cause of death was 
due to service?," the appellant checked, "Yes."  

In a November 2007 rating decision, the RO denied service 
connection for cause of death.  In February 2008, the 
appellant then filed a timely notice of disagreement as to 
the denial of service connection for cause of the Veteran's 
death.  She submitted medical evidence to substantiate her 
allegation that the Veteran's service-connected posttraumatic 
stress disorder contributed to his suicide.

In a September 2008 rating decision, the RO then granted 
service connection for cause of the Veteran's death.  On 
September 16, 2008, VA received a VA Form 21-534 from the 
appellant.  In a September 30, 2008, notification letter, the 
RO informed the appellant that dependency and indemnity 
compensation had been awarded as of September 16, 2008.  The 
appellant has appealed the effective date assigned.

The effective date, of an award of death compensation or 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1).

Under 38 C.F.R. § 3.155(a), a claimant or a representative of 
the claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an earlier 
effective date of May 1, 2007, for the award of service 
connection for cause of the Veteran's death.  The reasons 
follow.

The evidence shows that the appellant submitted a VA Form 21-
530, Application for Burial Benefits, on June 6, 2007.  On 
that application, she stated "Yes" to the question of 
whether she was claiming that the cause of death was related 
to service.  The Board finds that such constituted an 
informal claim for service connection for cause of the 
Veteran's death.  See 38 C.F.R. § 3.155(a).  If that was 
insufficient to show an intent to file a claim for dependency 
and indemnity compensation, following the November 2007 
rating decision denying service connection for cause of the 
Veteran's death, the appellant submitted a notice of 
disagreement in February 2008, wherein she disagreed with the 
denial.  In that document, she clearly showed an intent to 
file a claim for service connection for cause of the 
Veteran's death.  These informal claims were submitted within 
one year following the Veteran's death.  

Thus, by the time the February 2008 notice of disagreement 
was received, the RO had an obligation to send the appellant 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse, in compliance with the provisions of 
38 C.F.R. § 3.155(a).  There is no evidence that VA sent the 
appellant such form.  The Board is fully aware that the RO 
sent the appellant that form (VA Form 21-534) following the 
May 2007 phone call, wherein she informed VA of the Veteran's 
death.  However, the Board does not find that the phone call 
met VA's obligation to send her a form following an informal 
claim as required by the provisions of 38 C.F.R. § 3.155(a).  
Specifically, the VA Form 119, Report of Contact, does not 
show an intent by the appellant to file a claim for 
dependency and indemnity compensation benefits, as required 
by the regulation.  Id.  Rather, it shows that the appellant 
was informing VA of the the Veteran's death.  

Because a form was not forwarded to the appellant, the June 
6, 2007 (or the February 13, 2008) informal claim remained 
pending at the time of the award of service connection for 
cause of the Veteran's death.  Because the informal claim 
(whether the June 2007 or February 2008 submission) was 
received within one year of the Veteran's death, the 
effective date for service connection for cause of the 
Veteran's death is the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(1).  Accordingly, the 
Board is granting an earlier effective date of May 1, 2007, 
for the award of service connection for cause of the 
Veteran's death


ORDER

An effective date of May 1, 2007, for the award of service 
connection for cause of the Veteran's death is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


